Lundberg Stratton, J.,
dissenting.
Roderick Linton, L.L.P., Tamara A. O’Brien, and Jason E. Hickman, for appellee.
Roetzel & Andress, Bradley A. Wright, and Jerome G. Wyss, for appellants Composition One, Inc., Integrated Employment and Community Enterprises, Pacific Fasteners, Inc., Sailing Associates, Inc., and Summerlin, Inc.
{¶ 2} I respectfully dissent based on the reasoning set forth in my dissenting opinion in Preferred Capital, Inc. v. Power Engineering Group, Inc., 112 Ohio St.3d 429, 2007-Ohio-257, 860 N.E.2d 741.